Name: Council Regulation (EC) No 772/98 of 7 April 1998 amending Regulations (EC) No 1890/97 and (EC) No 1891/97 imposing definitive anti-dumping and countervailing duties on imports of farmed Atlantic salmon originating in Norway
 Type: Regulation
 Subject Matter: competition;  Europe;  international trade;  tariff policy;  trade;  fisheries
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 111/10 9. 4. 98 COUNCIL REGULATION (EC) No 772/98 of 7 April 1998 amending Regulations (EC) No 1890/97 and (EC) No 1891/97 imposing definitive anti-dumping and countervailing duties on imports of farmed Atlantic salmon originating in Norway THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Com- munity (1), and in particular Articles 8(9) and 9 thereof, Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidised imports from countries not members of the European Com- munity (2), and in particular Articles 13(9) and 15 thereof, Having regard to the proposal submitted by the Commis- sion after consulting the Advisory Committee, Whereas: A. Provisional measures (1) In the framework of the anti-dumping and anti- subsidy investigations initiated by two separate notices published in the Official Journal of the European Communities (3), the Commission had accepted, on 26 September 1997, by Decision 97/634/EC (4), undertakings offered by the Kingdom of Norway and by 190 Norwegian ex- porters. These undertakings apply to all sales invoiced by these exporters since 1 July 1997. Subsequent to the acceptance of these under- takings, the Commission had reasons to believe that 29 exporters were failing to comply with the terms of these undertakings:  it appeared from their reports relating to the third quarter of 1997 that six Norwegian ex- porters had made sales on the Community market below the minimum price stipulated in the undertaking for each presentation of the product concerned,  23 Norwegian exporters failed to comply with their obligation to submit their report relating to the third quarter of 1997 within the pre- scribed time limit, or did not submit such a report at all. These exporters did not provide any evidence of force majeure to justify such late reporting. (2) Consequently, the Commission, by Regulation (EC) No 2529/97 (5), hereinafter referred to as the provi- sional duty Regulation, imposed provisional anti- dumping and countervailing duties on imports of farmed Atlantic salmon falling within CN codes ex 0302 12 00, ex 0304 10 13, ex 0303 22 00 and ex 0304 20 13 originating in Norway and exported by the companies listed in the Annex I to that Regulation. B. Subsequent procedure (3) All Norwegian companies concerned by the provi- sional duties received disclosure in writing con- cerning the essential facts and considerations on the basis of which these duties were imposed. (4) Within the time limit set in the provisional duty Regulation, most of the Norwegian companies concerned submitted comments in writing. (5) Subsequent to the written submissions received, the Commission sought and verified all information it deemed necessary for the purpose of a definitive determination on the apparent violations. The Commissions findings are set out in Regulation (EC) No 651/98 (6). C. Definitive measures (6) Parties were informed of the essential facts and considerations on the basis of which it was intended to recommend the imposition of defin- itive anti-dumping and countervailing duties and the definitive collection of the amounts secured by way of provisional duties. They were also granted a period within which to make representations sub- sequent to this disclosure. (7) The exporters concerned having been given an opportunity to comment, it is concluded that de- finitive anti-dumping and countervailing duties (1) OJ L 56, 6. 3. 1996, p. 1. Regulation as amended by Regula- tion (EC) No 2331/96 (OJ L 317, 6. 12. 1996, p. 1). (2) OJ L 288, 21. 10. 1997, p. 1. (3) OJ C 235, 31. 8. 1996, p. 18, and OJ C 235, 31. 8. 1996, p. 20. (4) OJ L 267, 30. 9. 1997, p. 81. (5) OJ L 346, 17. 12. 1997, p. 63. (6) OJ L 88, 24. 3. 1998, p. 31. ¬ ¬EN Official Journal of the European Communities L 111/119. 4. 98 should be imposed on imports of farmed Atlantic salmon originating in Norway and exported by the companies listed in Annex I to this Regulation. (8) The investigations which led to the undertakings were concluded by a final determination as to dumping and injury by Regulation (EC) No 1890/97 (1), and by a final determination as to subsidisation and injury by Regulation (EC) No 1891/97 (2). Therefore, the rate of the definitive duties should be fixed at the level of the duties established in those two Regulations, in accordance with Article 8(9) of Regulation (EC) No 384/96 and Article 13(9) of Regulation (EC) No 2026/97. D. Definitive collection of provisional duties (9) In relation to the exporters for which a breach of undertaking has been established, it is considered necessary that the amounts secured by way of provisional anti-dumping and countervailing duties be definitively collected at the level of the defin- itive duties. E. Amendment of the Annexes to Regulation (EC) No 1890/97 and Regulation (EC) No 1891/97 (10) In addition, certain companies informed the Commission that their name had been changed or that their name as shown in the Annex to Decision 97/634/EC is not correct. Where a company has changed its name, the Commission verified that there was no change in the corporate structure which would call for a more detailed examination of the appropriateness of maintaining its under- taking. The Annexes to Regulation (EC) No 1890/97 and Regulation (EC) No 1891/97, exempting the parties listed therein from the duty, should be amended to remove that exemption from the companies listed in Annex I hereto, and update these Annexes to take account of the change of name of Skaarfish Group AS, and the correction of the names of West Fish Sales Ltd, HAS ADOPTED THIS REGULATION: Article 1 For the products falling within the CN codes referred to in Article 3 and exported by the companies listed in Annex I:  a definitive anti-dumping duty is hereby imposed. The rate of duty applicable is ECU 0,32/kg net product weight,  a definitive countervailing duty is hereby imposed. The rate of duty applicable to the net free-at- Community price, before duty is 3,8 %. Article 2 1. As a consequence, the Annex to Regulation (EC) No 1890/97 is hereby replaced by Annex II to this Regu- lation. 2. The Annex to Regulation (EC) No 1891/97 is hereby replaced by Annex II to this Regulation. Article 3 The amounts secured by way of the provisional anti- dumping and countervailing duties imposed by Regula- tion (EC) No 2529/97 in relation to farmed (other than wild) Atlantic salmon falling within CN codes ex 0302 12 00 (TARIC code: 0302 12 00*19), ex 0304 10 13 (TARIC code: 0304 10 13*19), ex 0303 22 00 (TARIC code: 0303 22 00*19) and ex 0304 20 13 (TARIC code: 0304 20 13*19) originating in Norway and exported by the companies listed in the Annex I to this Regulation shall be definitively collected. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 7 April 1998. For the Council The President D. BLUNKETT (1) Council Regulation (EC) No 1890/97 of 26 September 1997 imposing a definitive anti-dumping duty on imports of farmed Atlantic salmon originating in Norway (OJ L 267, 30. 9. 1997, p. 1). (2) Council Regulation (EC) No 1891/97 of 26 September 1997 imposing a definitive countervailing duty on imports of farmed Atlantic salmon originating in Norway (OJ L 267, 30. 9. 1997, p. 19). ¬ ¬EN Official Journal of the European CommunitiesL 111/12 9. 4. 98 ANNEX I No Company name TARIC additional code 6 Altafjord Oppdrett A/S 8099 9 Aqua Supply A/S 8107 10 Aquatrade AS 8108 18 A/S MÃ ¸re Codfish Company 8116 34 Compania do Bacalhau Lda A/S 8132 38 DNHS Fishing Company A/S 8399 56 Gje-vi A/S 8153 57 GjendemsjÃ ¸ Fisk A/S 8299 63 Heroy Lakseoppdrett AL 8305 73 J. Meinert A/S 8175 74 Jan og Einer Martinussen A/S 8176 78 Karl Storm Andersen Eft A/S 8180 91 Marinco A/S 8191 94 Master Seafood 8198 102 Nature Sea-lect Ltd 8208 103 Neptun Stavanger A/S 8209 110 Nordhav A/S 8216 127 Norwegian Salmon A/S 8315 132 Ocean Superior Products A/S 8237 135 Omega Sea A/S 8240 139 Polar Gigante A/S 8246 170 Starfish 8281 184 Uniprawns A/S 8318 185 Varebergs RÃ ¸ykeri 8319 ¬ ¬EN Official Journal of the European Communities L 111/139. 4. 98 ANNEX II UT No Company name TARIC additional code 1 A. Ovreskotnes AS 8095 2 A.B.A. A/S 8096 3 Agnefest Seafood 8325 4 Alamar A/S 8097 5 Alsvag Fiskeprodukter A/S 8098 7 Aqua Export A/S 8100 8 Aqua Partner A/S 8101 11 Arctic Group International 8109 12 Arctic Product A/S 8110 13 Artic Superior A/S 8111 14 Arne Mathiesen A/S 8112 15 A/S Aalesundfisk 8113 16 A/S Austevoll Fiskeindustri 8114 17 A/S Keco 8115 19 A/S Nortraders Ltd 8117 20 A/S Refsnes Fiskeindustri 8118 21 A/S West Fish Ltd 8119 22 Astor A/S 8120 23 Atlantic King Stranda A/S 8121 24 Atlantic Seafood A/S 8122 25 Atlantis A/S 8123 26 Borkowski &amp; Rosnes A/S 8124 27 BrÃ ¸drene Aasjord A/S 8125 28 BrÃ ¸drene Eilertsen A/S 8126 29 BrÃ ¸drene Karlsen A/S 8127 30 BrÃ ¸drene Remo A/S 8128 31 Christiansen Partner A/S 8129 ¬ ¬EN Official Journal of the European CommunitiesL 111/14 9. 4. 98 UT No Company name TARIC additional code 32 Clipper Seafood A/A 8130 33 Coast Seafood A/S 8131 35 Dafjord Laks A/S 8133 36 Delfa Norge A/S 8134 37 DM Direkte MarkedsfÃ ¸ringsbyra 8135 39 Domstein Salmon A/S 8136 40 E. Slorer Jacobsen &amp; Co. A/S 8137 41 Ecco Fisk &amp; Delikatesse 8138 42 Edvard Johnsen A/S 8139 43 Eurolaks AS 8140 44 Euronor AS 8141 45 Fader Martin AS 8142 46 Fiskeforsyningen AS 8143 47 Fjord Aqua Group AS 8144 48 Fjord Trading Ltd. AS 8145 49 Fonn Egersund AS 8146 50 Fossen AS 8147 51 Fresh Atlantic AS 8148 52 Fresh Marine Company AS 8149 53 Fryseriet AS 8150 54 FrÃ ¸ya Fiskeindustri AS 8151 55 Gigante Fiskekroken AS 8152 58 Grieg Seafood AS 8300 59 Gunnar Klo AS 8301 60 Haafa fisk AS 8302 61 Hallvard LerÃ ¸y AS 8303 62 HerÃ ¸y Filetfabrikk AS 8304 64 Hirsholm Norge AS 8306 ¬ ¬EN Official Journal of the European Communities L 111/159. 4. 98 UT No Company name TARIC additional code 65 Hitramat &amp; Delikatesse AS 8154 66 Hydro Seafood Sales AS 8159 67 Hydrotech-gruppen AS 8428 68 Icelandic Freezing Plants N. AS 8165 69 Imperial Salmon Co. AS 8171 70 Incofood AS 8172 71 Inter Road AS 8173 72 Inter Sea AS 8174 75 Janas AS 8177 76 Joh. H. Pettersen AS 8178 77 Johan J. Helland AS 8179 79 Karsten J. Ellingsen AS 8181 80 Kr. Kleiven &amp; Co. AS 8182 81 Kurt F. LÃ ¸seth &amp; Co AS 8183 82 Labeyrie Norge AS 8184 83 Lafjord Group AS 8185 84 Langfjord Laks AS 8186 85 Leica Fiskeprodukter 8187 86 Leonhard Products AS 8423 87 Lofoten Seafood Export AS 8188 88 Lorentz A. Lossius AS 8189 89 Ma-vo Norge AS 8190 90 Marex AS 8326 92 Marine Seafood AS 8196 93 Marstein Seafood AS 8197 95 Melands RÃ ¸keri Eftf. AS 8199 96 Memo Food AS 8200 97 Midtco AS 8201 ¬ ¬EN Official Journal of the European CommunitiesL 111/16 9. 4. 98 UT No Company name TARIC additional code 98 Midsundfisk AS 8202 99 Myre SjÃ ¸mat AS 8203 100 Naco Trading AS 8206 101 Namdal Salmon AS 8207 104 NergÃ ¥rd AS 8210 105 Nils Williksen AS 8211 106 Niscan Corporation AS 8212 107 Nisja Trading AS 8213 108 Nor-Food AS 8214 109 Nor-Trade International 8215 111 Nordic Group ASA 8217 112 Nordreisa Laks AS 8218 113 Norexport AS 8223 114 Norfi Produkter AS 8227 115 Norfood Group AS 8228 116 Norfra Eksport AS 8229 117 NorMan Trading Ltd. AS 8230 118 Nornir Group AS 8231 119 Norsk Akvakultur AS 8232 120 Norsk SjÃ ¸mat AS 8233 121 Northern Seafood AS 8307 122 Nortrade AS 8308 123 Norway Royal Salmon Sales AS 8309 124 Norway Royal Salmon AS 8312 125 Norway Seafarms AS 8313 126 Norway Seafoods ASA 8314 128 Norwell AS 8316 129 Notfisk Arctic AS 8234 ¬ ¬EN Official Journal of the European Communities L 111/179. 4. 98 UT No Company name TARIC additional code 130 Nova Sea AS 8235 131 NTC Norwegian Taste Company AS 8236 133 Oddvin BjÃ ¸rge AS 8238 134 Ok-Fish Kvalheim AS 8239 136 Oster Sea Products AS 8241 137 Pan Fish Sales AS 8242 138 Pero Food AS 8243 140 Polar Seafood Norway AS 8247 141 Prilam NorvÃ ¨ge AS 8248 142 Pundslett Fisk 8251 143 Roger AS 8253 144 Rolf Olsen Seafood AS 8254 145 Ryfisk AS 8256 146 RÃ ¸rvik Fisk- og fiskematforretning AS 8257 147 Saga Lax Norge AS 8258 148 Saga Lax Nord A/S 8259 149 Salomega AS 8260 150 Sandanger AS 8261 151 Sangoltgruppa AS 8262 152 Scan-Mar AS 8263 153 Scanfood AS 8264 154 Sea Eagle Group AS 8265 155 Sea Star International AS 8266 156 Sea-Bell AS 8267 157 Seaco AS 8268 158 Seacom AS 8269 159 Seacom Nord AS 8270 160 Seafood Farmers of Norway Ltd AS 8271 ¬ ¬EN Official Journal of the European CommunitiesL 111/18 9. 4. 98 UT No Company name TARIC additional code 161 Seanor AS 8272 162 Sekkingstad AS 8273 163 Sigerfjord-Fisk AS 8274 164 Sirena Norway AS 8275 165 KINN SALMON AS 8276 166 Skarpsno Mat 8277 167 SL Fjordgruppen AS 8278 168 SMP Marine Produkter AS 8279 169 Sotra Fiskeindustri AS 8280 171 Stavanger RÃ ¸keri AS 8282 172 Stjernelaks AS 8283 173 Stokfish Norway AS 8284 174 Stolt Sea Farm AS 8285 175 Storm Company AS 8286 176 Superior AS 8287 177 Svenodak AS 8288 178 Terra Seafood AS 8289 179 Thorleif E. Ellingsen AS 8293 180 Timar Seafood AS 8294 181 Torget International AS 8297 182 Torris Products Ltd. AS 8298 183 Troll Salmon AS 8317 186 Vest Agentur AS 8320 187 Vie de France Norway AS 8321 188 Vikenco AS 8322 189 Wannebo International AS 8323 190 West Fish Norwegian Salmon AS 8324 191 Nor-Fa Food AS 8102